

Exhibit 10.3


REDEMPTION AGREEMENT


REDEMPTION AGREEMENT (this “Agreement”), dated as of the 11th day of May, 2020,
by and between M&N Group Holdings, LLC, a Delaware limited liability company
with an address at 290 Woodcliff Drive, Fairport, New York 14450 (“Group
Holdings”), and William Manning, an individual having an address at 11 Bristol
View, Fairport, NY 14450 (the “Member”).


W I T N E S S E T H:


WHEREAS, the Member owns 17,718,992.0000 Class B Units of Group Holdings (the
“Profits Interests”);
WHEREAS, the Profits Interests convert into 17,718,992.0000 Class A Units of
Manning & Napier Group, LLC.
WHEREAS, the parties to this Agreement have agreed that the Member may annually
redeem his or her Profits Interests under (a) that certain Amended and Restated
Limited Liability Company Agreement of Group Holdings by and among the Member,
the MNA Advisors, Inc. and the other parties thereto, dated as of October 1,
2011, as amended (the “Limited Liability Company Agreement”), and (b) that
certain Amended and Restated Limited Liability Company Agreement of Manning &
Napier Group, LLC, by and among MNCC, Manning & Napier, Inc. and M&N Group
Holdings, LLC, dated October 1, 2011, as amended (together with the shareholder
agreement, the “Ownership Agreements”); and that Group Holdings shall redeem
17,718,992.0000 Profits Interests held by the Member in connection with the
annual redemption process subject to the application of the General Limit as
defined in the Ownership Agreements;
NOW, THEREFORE, in consideration of the foregoing premises, the respective
covenants and agreements set forth in this Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:


ARTICLE I
REDEMPTION
SECTION 1.01.     Redemption of the Securities. Subject to the terms and
conditions set forth in this Agreement, on the Closing Date (as defined below),
the Member hereby irrevocably submits for redemption and transfers, assigns and
delivers to Group Holdings and Group Holdings hereby redeems and accepts all
right, title and interest in and to, the Profits Interests, free and clear of
all liens and encumbrances of any kind, for the Redemption Price. On the Closing
Date (or thereafter pursuant to Section 5.01), the Member shall deliver to Group
Holdings all instruments necessary to effect the transfer of the redeemed
Profits Interests from the Member.
SECTION 1.02.     Redemption Price. The Redemption Price for the redeemed
Profits Interests shall be $1.56 per Group Unit, which is the 15 day average of
Manning & Napier, Inc. (“MN”) Class A common stock NYSE closing price between
February 24, 2020 and March 13,




--------------------------------------------------------------------------------




2020. Group Holdings shall pay $27,641,627.52 in cash for the redeemed Profits
Interests (the “Redemption Price”). On or as promptly after the Closing Date as
is practicable, Group Holdings shall pay the Redemption Price by check or wire
transfer of immediately available funds to an account specified in writing by
the Member.
SECTION 1.03.     Closing. The closing of the Redemption of the redeemed Profits
Interests (the “Closing”) shall take place immediately following the execution
of this Agreement on the date hereof (the “Closing Date”). The Closing shall
take place at the offices of Group Holdings, or at such other location as may be
mutually agreed to by the parties hereto.
ARTICLE II    
REPRESENTATIONS AND WARRANTIES OF MEMBER
The Member hereby represents and warrants to Group Holdings as follows:

SECTION 2.01.     Authorization and Validity of Agreement. The Member has full
legal capacity and authority to execute this Agreement and to carry out his or
her obligations hereunder. To the extent applicable, the execution and delivery
of this Agreement and the performance of the Member’s obligations hereunder have
been duly authorized by all necessary action on behalf of Member. This Agreement
has been duly executed by the Member, and, assuming due authorization, execution
and delivery by Group Holdings, this Agreement constitutes the legal, valid and
binding obligations of the Member, enforceable against the Member in accordance
with its terms. Each document and instrument of transfer contemplated by this
Agreement (including pursuant to Section 5.01 hereof) is valid and legally
binding upon the Member in accordance with its terms.
SECTION 2.02.     Ownership of redeemed Profits Interests. The Member is the
lawful owner of record and beneficially owns, and has good and marketable title
to, the redeemed Profits Interests, free and clear of any security interest,
pledge, mortgage, lien, call, option, charge, encumbrance, adverse claim,
preferential arrangement or restriction of any kind, including, without
limitation, any restriction on the use, voting, transfer, receipt of income or
other exercise of any attributes of ownership (collectively, “Encumbrances”).
Upon the consummation of the transaction contemplated by this Agreement and
payment of the Redemption Price, Group Holdings will own the redeemed Profits
Interests free and clear of any Encumbrance.
SECTION 2.03.     No Conflict or Violation. The execution and delivery of this
Agreement by the Member and the consummation of the transactions contemplated
hereby do not and will not (a) with or without the giving of notice or the
passage of time or both, violate, conflict with, result in the breach or
termination of, constitute a default under, or result in the right to accelerate
or loss of rights under or the creation of any Encumbrance upon any assets or
property of the Member, pursuant to the terms or provisions of any contract,
agreement, commitment, indenture, mortgage, deed of trust, pledge, security
agreement, note, lease, license, covenant, understanding or other instrument or
obligation to which the Member is a party or by which he or she or any of his or
her properties or assets may be bound or affected, or (b) violate any provision
of law or any order, writ, injunction, judgment or decree of any court,
administrative agency or governmental body binding upon the Member.
SECTION 2.04.     No Consent. No consent, approval or authorization of or
declaration or filing with any governmental authority or other persons or
entities on the part of the Member is




--------------------------------------------------------------------------------




required in connection with execution or delivery of this Agreement or the
consummation of the transactions contemplated hereby.
SECTION 2.05.     Sufficient Knowledge. The Member acknowledges that he or she
has (a) been provided access to or been furnished with sufficient facts and
information to evaluate and make an informed decision with respect to the
redemption of the redeemed Profits Interests pursuant to the terms of this
Agreement, (b) read and understands all of such information, (c) been provided
sufficient opportunity to ask questions and all of such questions have been
answered to his or her full satisfaction, (d) not relied on any oral or written
representations made by or on behalf of Group Holdings or any of its affiliates
(other than as set forth in this Agreement) and shall not construe or rely on
any communication or documentation from or on behalf of Group Holdings or any of
its affiliates as investment, legal or tax advice and (e) obtained such advice
(including without limitation the advice of counsel of the Member’s choosing) as
he or she deemed appropriate in order to make an informed decision with respect
to the redemption of the redeemed Profits Interests pursuant to the terms of
this Agreement. The Member acknowledges and agrees that the Redemption Price
represents the fair market value of the redeemed Profits Interests.
ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF GROUP HOLDINGS
Group Holdings hereby represents and warrants to the Member as follows:

SECTION 3.01.     Organization; Authorization and Validity of Agreement. Group
Holdings is duly organized, validly existing and in good standing under the laws
of the State of Delaware. Group Holdings has all requisite corporate power and
authority to enter into this Agreement and to carry out its obligations
hereunder. The execution and delivery of this Agreement and the performance of
Group Holdings’ obligations hereunder have been duly authorized by all necessary
corporate action, and no other corporate proceedings on the part of Group
Holdings is necessary to authorize such execution, delivery and performance.
This Agreement has been duly executed by Group Holdings and, assuming due
execution by the Member, constitutes legal, valid and binding obligations of
Group Holdings, enforceable against Group Holdings in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, moratorium or
similar laws of general application relating to or affecting creditors’ rights
generally and except for the limitations imposed by general principles of
equity.
SECTION 3.02.     No Conflict or Violation. The execution, delivery and
performance by Group Holdings of this Agreement does not and will not (i)
violate or conflict with any provision of the organizational documents of Group
Holdings or (ii) violate any provision of law, or any order, judgment or decree
of any court or other governmental entity.
ARTICLE IV    
INDEMNIFICATION
SECTION 4.01.     Member Indemnity. The Member covenants and agrees to indemnify
and hold Group Holdings and its officers, directors and stockholders, harmless
from and against, and to reimburse such indemnitees for, any claim for any
losses, damages, liabilities, deficiencies and expenses (including reasonable
counsel fees and expenses) (a “Claim”) incurred by Group Holdings , or any such
indemnitee after the date hereof by reason of, or arising from, (a) any




--------------------------------------------------------------------------------




misrepresentation or breach of any representation or warranty contained in this
Agreement or in any instrument or document executed by the Member and delivered
to Group Holdings pursuant to the terms hereof or (b) any failure by the Member
to perform any obligation or covenant required to be performed by it under any
provision of this Agreement.
SECTION 4.02.     Company Indemnity. Group Holdings covenants and agrees to
indemnify and hold the Member harmless from and against, and to reimburse the
Member for any Claim, including reasonable counsel fees and expenses, incurred
by the Member after the date hereof by reason of, or arising from, (a) any
misrepresentation or breach of any representation or warranty contained in this
Agreement or in any instrument or document executed by Group Holdings and
delivered to the Member pursuant to the terms hereof or, (b) any failure by
Group Holdings to perform any obligation or covenant required to be performed by
it under any provision of this Agreement.
ARTICLE V    
MISCELLANEOUS
SECTION 5.01.     Further Assurances. Each party hereto shall execute, deliver,
file and record, or cause to be executed, delivered, filed and recorded, such
further agreements, instruments and other documents, and take, or cause to be
taken, such further actions, as any other party hereto may reasonably request as
being necessary or advisable to effect or evidence the transactions contemplated
by this Agreement.
SECTION 5.02.     Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the parties with regard to the subject
matter hereof.
SECTION 5.03.     Amendments; Waivers. This Agreement may be amended, modified
or superseded, and any of the terms, covenants, representations, warranties or
conditions hereof may be waived, only by a written instrument executed by
parties hereto. No waiver of any provision of this Agreement shall be valid
unless in writing and signed by the party against whom enforcement is sought.
The failure of any party at any time or times to require performance of any
provisions hereof will in no manner affect the right at a later time to enforce
the same. No waiver by any party of any condition, or of any breach of any term,
covenant, representation or warranty contained in this Agreement, in any one or
more instances, will be deemed to be or construed as a further or continuing
waiver of any such condition or breach or a waiver of any other condition or of
any breach of any other term, covenant, representation or warranty.
SECTION 5.04.     Successors and Assigns. All of the terms, covenants,
representations, warranties and conditions of this Agreement will be binding
upon, and inure to the benefit of, and be enforceable by, the parties hereto and
their respective successors and assigns.
SECTION 5.05.     Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York, without
giving effect to any choice of law or conflict of law provisions or rule that
would cause the application of the laws of any jurisdiction other than the State
of New York.
SECTION 5.06.     Severability. If any provision of this Agreement shall become
illegal, invalid, unenforceable or against public policy for any reason, or
shall be held by any court of




--------------------------------------------------------------------------------




competent jurisdiction to be illegal, invalid, unenforceable or against public
policy, then such provision shall be severed from this Agreement and the
remaining provisions of this Agreement shall not be affected thereby and shall
remain in full force and effect. In lieu of each provision that becomes or is
held to be illegal, invalid, unenforceable or against public policy, there shall
be automatically added to this Agreement a provision as similar in substance to
the objectionable provision as may be possible and still be legal, valid,
enforceable and in compliance with public policy.
SECTION 5.07.     Section and Paragraph Headings. The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
the meaning or interpretation of this Agreement.
SECTION 5.08.     Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had executed the same
document. All such counterparts shall be construed together and shall constitute
one instrument.
SECTION 5.09.     Consent. By executing and delivering this Agreement, the
Member hereby consents to and ratifies Group Holdings entering into a Redemption
Agreement (the “Group Holdings Redemption Agreement”) with Manning & Napier
Group, LLC, pursuant to which Manning & Napier Group, LLC agrees to redeem a
number of its issued and outstanding Class A Units beneficially and of record
owned by Group Holdings that corresponds to the ownership percentage of Group
Holdings that is being redeemed pursuant to this Agreement.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

M&N GROUP HOLDINGS, LLC


By: /s/ Sarah Turner            
Name: Sarah Turner
Title: Authorized Signatory




MEMBER:


/s/ William Manning            
WILLIAM MANNING









